Opinion filed October 23, 2008




                                                 In The


   Eleventh Court of Appeals
                                           __________

                                     No. 11-08-00228-CR
                                         __________

                         ERIC CORREA JIMENEZ, Appellant

                                                  V.

                                 STATE OF TEXAS, Appellee


                            On Appeal from the 29th District Court

                                    Palo Pinto County, Texas

                                   Trial Court Cause No. 13360


                             MEMORANDUM OPINION
       Eric Correa Jimenez has filed in this court a motion to withdraw his notice of appeal. The
motion is signed by counsel and supported by appellant’s affidavit. The motion is granted, and the
appeal is dismissed.


                                                       PER CURIAM
October 23, 2008
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.